Fourth Court of Appeals
                                           San Antonio, Texas

                                     MEMORANDUM OPINION
                                               No. 04-15-00323-CR

                                           IN RE Jesse Lee FLORES

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 10, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 27, 2015, relator Jesse Lee Flores filed a petition for writ of mandamus seeking

an order from this court directing the Texas Department of Criminal Justice to recalculate his time

credits and find him eligible for immediate release from incarceration. 2 However, this court does

not have jurisdiction to grant the requested relief. By statute, this court has the authority to issue a

writ of mandamus against “a judge of a district or county court in the court of appeals district” and

other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.


1
  This proceeding arises out of Cause No. 91-05-112CRW, styled The State of Texas v. Jesse Lee Flores, pending in
the 218th Judicial District Court, Wilson County, Texas.
2
  Flores captioned his pleading as a “Motion to Correct Clerical Error Nunc Pro Tunc,” however, we liberally construe
the substance of his complaint and the relief requested as a petition for writ of mandamus. See, e.g., Chambers v. State,
261 S.W.3d 755, 757 (Tex. App.—Dallas 2008, pet. denied).
                                                                                      04-15-00323-CR


       Additionally, relator filed a motion to waive any requirement to file six copies of his

pleading. The rules of appellate procedure no longer require multiple paper copies of documents

to be filed. See TEX. R. APP. P. 9.3 (requiring an original and one copy for documents filed in paper

form). Further, no motion for leave is required in order for this court to accept relator’s document

for filing. See TEX. R. APP. P. 2 (providing the court’s authority to suspend a rule’s operation for

good cause on its own motion). Therefore, relator’s motion is denied as moot.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-